Citation Nr: 1718262	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for degenerative joint disease, right shoulder.

2.  Entitlement to restoration of a 20 percent evaluation for degenerative joint disease, left shoulder.

3.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease, right shoulder. 

4.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease, left shoulder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1981 to August 2005.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In this decision the RO reduced the evaluations for the Veteran's service-connected degenerative joint disease of the right shoulder from 30 percent to 10 percent and also reduced the evaluation of degenerative joint disease of the left shoulder from 20 percent to 10 percent, effective from December 1, 2009. 

In a June 2016 rating decision, the RO found that there was clear and unmistakable error (CUE) made in the September 2009 rating decision.  Consequently, the RO restored a 20 percent evaluation for left shoulder degenerative joint disease effective from December 1, 2009.  In addition, the RO assigned an increased 20 percent evaluation for right shoulder degenerative joint disease effective from December 1, 2009; thus, the rating action regarding the right shoulder did not constitute a full restoration of the prior 30 percent evaluation in effect prior to the reduction. 

In January 2017, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence. Thereafter, the Veteran submitted additional evidence along with a waiver of the RO's initial consideration.

During the hearing, the Veteran provided testimony regarding entitlement to increased evaluations for his right and left shoulder disabilities.  Those issues are presently before the Board, as reflected on the cover page. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to increased ratings for degenerative joint disease of the right and left shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An improvement of the Veteran's ability to function under the ordinary conditions of life and work as a result of his service-connected degenerative joint disease, right shoulder has not been demonstrated following the assignment of the 30 percent disability rating.

2.  A June 2016 rating decision restored the original 20 percent disability rating for degenerative joint disease, left shoulder effective from December 1, 2009.





CONCLUSIONS OF LAW

1.  Restoration of a 30 percent disability rating for degenerative joint disease, right shoulder is warranted.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.118, Diagnostic Codes 5010-5201 (2016).

2.  The appeal of the reduction of the disability rating for degenerative joint disease, left shoulder from 20 percent to 10 percent is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was granted service connection and assigned an initial 30 percent evaluation for degenerative joint disease of the right shoulder (dominant) and an initial 20 percent evaluation for degenerative joint disease of the left shoulder, effective September 1, 2005.   The evaluations were reduced to 10 percent for each shoulder in September 2009, effective December 1, 2009.  In reducing the Veteran's disability ratings, the AOJ relied primarily on the findings of the March 2009 VA examination, which revealed improvement in the Veteran's range of motion versus an earlier March 2007 examination.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e).   In this case, the AOJ, in an April 2009 rating decision, proposed to reduce the evaluations of the right and left shoulder disabilities.  The Veteran was subsequently notified that the final reductions would result in his combined disability rating being reduced from 50 percent to 30 percent. 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595  (1991).

The AOJ must find the following in order to reduce an evaluation: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a); Kitchens v. Brown, 7 Vet. App. 320   (1995).

In Brown v. Brown, the United States Court of Appeals for Veterans Claims (Court) determined that the provisions of 38 C.F.R. § 3.344(a) only apply where the rating to be reduced has continued for five years or more.  5 Vet.App. 413, 416-19   (1993).  Nevertheless, the Court noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions.  5 Vet .App. at 421.  Hence, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id. (emphasis added).

In general, the AOJ's reduction of a rating must have been supported by the evidence on file at the time of the reduction. Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277  (1992).  A veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Brown, supra.

As previously noted, in a June 2016 rating decision, the AOJ found that clear and unmistakable error had been committed in the reduction of degenerative joint disease of the left shoulder disability and restored the original 20 percent evaluation, effective from December 1, 2009, which was the effective date of the reduction.  Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Here, in essence, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception no longer exists.  After the Veteran appealed the September 2009 rating reduction, the AOJ, in a June 2016 rating decision, adjusted the Veteran's left shoulder disability to reflect the original 20 percent rating from the date of the reduction.  As such, the Veteran's claim for restoration of a 20 percent rating has effectively been granted, and a case or controversy on that issue no longer exists.  See generally Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030  (Fed. Cir. 1997).  Based on the foregoing, the Board will not address the propriety of the reduction of the left shoulder disability and will, thus, limit the discussion to the propriety of the reduction of the right shoulder disability as a full restoration of a 30 percent evaluation was not granted. 

Upon review of the record, the Board finds that the evidence weighs against a finding of an improvement in the Veteran's right shoulder disability at the time of the reduction under the ordinary conditions of life and work.  The Board acknowledges that the range of motion of the March 2009 VA examination revealed slight improvement in the Veteran's right shoulder compared to the results documented in the March 2007 VA examination.  However, there is no evidence that the impact of the Veteran's right shoulder disability on the ordinary conditions of his life or work had improved.   The Veteran had reported that his shoulder disability was progressively worse since its onset.  He stated that when his shoulder became too painful, he had to rest and was unable to lift anything or put his arms over his head.  In addition, he stated that his shoulder impairment had affected his occupation and his usual daily activities.  

Moreover, the Veteran was afforded a VA examination in April 2013 in connection with his claim.  The April 2013 VA examiner noted that the Veteran had functional loss and/or functional impairment of the shoulder and arm reflected by less movement than normal and pain on movement.   The examiner noted that the Veteran's shoulder conditions impacted his ability to work.  Specifically, his occupation working in waste water treatment required a lot of lifting and working with his arms.  The Veteran reported that he became functionally limited at work due to his shoulders; he stated that raising his arms above shoulder level was problematic and that he was unable to do any work overhead.   He also reported that he had increased pain after work every day and took two 800 mg. Ibuprofen daily.  

In his April 2011 substantive appeal, the Veteran stated that he had good days and bad days and regularly relied on pain medication and heating pads for his shoulders.  
Indeed, the Veteran testified credibly during his Board hearing that he continues to experience chronic pain in his shoulders for which he is now prescribed Naproxen.  He also reported that he takes a lot of sick leave and attends regular chiropractor appointments.  The Veteran also stated that he was referred for a VA orthopedic surgical consult with respect to possible shoulder surgery.  In addition, the Veteran testified that, when he worked or performed physical activities, his shoulder pain was 8/9 out of 10.  Finally, the Veteran stated that his shoulder disabilities have not improved over time since his initial disability evaluation.   See Layno v. Brown, 6 Vet.App. 465, 469  (1994) (lay testimony competent to establish presence of observable symptoms).  

In a February 2017 written submission, the Veteran and his spouse reported that the Veteran's chronic shoulder pain was so severe that it had significantly affected his occupational and social functioning. 

Under these circumstances, the Board finds that the rating reduction from 30 percent to 10 percent for degenerative joint disease of the right shoulder was improper because the evidence of record does not show an improvement in the Veteran's right shoulder disability under the ordinary conditions of life and work.  Therefore, the Board restores the 30 percent rating for degenerative joint disease, right shoulder effective from December 1, 2009, the date of the rating reduction.


ORDER

Restoration of the 30 percent evaluation for degenerative joint disease, right shoulder is granted, effective December 1, 2009, subject to the laws and regulations governing the award of monetary benefits.

The appeal as to the issue of entitlement to restoration of a 20 percent evaluation for degenerative joint disease, left shoulder, is dismissed.


REMAND

During his hearing, the Veteran testified that his right and left shoulder disabilities had worsened.   See Board hearing transcript at 4, 17-18.  The Veteran was last afforded a VA examination in April 2013, over 4 years ago.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also Snuffer v. Gober, 10 Vet. App. 400  (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative joint disease of the right shoulder and degenerative joint disease of the left shoulder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability, including the range of motion in degrees for both the Veteran's right and left shoulders.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The examiner should also state whether there is malunion, nonunion, or dislocation of the clavicle or scapula with or without loose movement.  He or she should further state whether there is any ankylosis of scapulohumeral articulation or other impairment of the humerus.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


